Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 26, 1963 after a jury trial, convicting him of attempted burglary in the third degree and imposing sentence upon him as a second felony offender. The action is remitted to the trial court for a hearing upon the issue of the voluntariness of the defendant’s confession and for further proceedings consistent herewith. Part of the People’s proof consisted of certain statements made by defendant after arrest and before his arraignment. The issue of the voluntariness of such statements was raised by defendant during the trial and was submitted by the trial court to the jury for determination. In view of the decision of the Supreme Court of the United States in Jackson v. Denno (378 U. S. 368), this action must be remitted to the trial court for further proceedings upon the issue of voluntariness, in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Davis, 22 A D 2d 921), as modified and amplified by the Court of Appeals in its subsequent decision of January 7, 1965 (People v. Huntley, 15 N Y 2d 72). In the interim, the pending appeal in this action will be held in abeyance. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.